Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 11 and 16 are objected to because of the following informalities:
In line 9 of claim 1, it is believed to word “in” should be removed.
In line 2 of claims 6 and 16, it is believed that the phrase “locking feature” should read --arm mount--.
In line 7 of claim 11, it is believed to word “in” should be removed.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 11-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbin (US Pat 4,099,534).
Regarding claim 1, Corbin discloses a stowable enclosure assembly 10 mounted to a vehicle 12 comprising: a storage container 16 that is removably mounted to the vehicle 12; a stowable framework including a plurality of arms 22, 24, 130, 132 and a plurality of arm mounts 26 (see Figures 2 and 3); and an enclosure material 14 connected to the plurality of arms 130, 132 that is capable of being folded into a stored position with the stowable framework and unfolded to provide an enclosure.
Regarding claim 2, Corbin discloses that the plurality of arms 22, 24, 130, 132 include two arms 130, 132 that are slidably and rotatably connected to the two arm mounts 26 (see Figure 3).
Regarding claim 7, Corbin discloses that the storage container 16 includes a closeable portion that is openable so that the plurality of arms 130, 132 extend outside of the storage container 16 in the unfolded position and closeable so that the storage container 16 houses the plurality of arms 22, 24, 130, 132 in the stored folded position.
Regarding claim 8, Corbin discloses that the storage container 16 is a box.
Regarding claim 11, Corbin discloses that an additional usable space for a van can be created or removed by: providing a stowable enclosure assembly 10 that includes a storage container 16; a stowable framework including a plurality of arms 22, 24, 130, 132 and a plurality of arm mounts 26; and an enclosure material 14 connected to the plurality of arms 130, 132 that is capable of being folded into a stored position with the stowable framework and unfolded to provide an enclosure; connecting the storage container 16 to the vehicle 12; assembling the enclosure by unfolding the plurality of arms 22, 24, 130, 132 and unfolding the enclosure material 16 such that the stowable framework and the enclosure material 16 are positioned in the unfolded position to define an enclosure; and disassembling the enclosure by folding the enclosure material 14 and folding the plurality of arms 22, 24, 130, 132  such that the stowable framework and the enclosure material are positioned in the stored folded position.
Regarding claim 12, Corbin discloses the plurality of arms includes two arms 130, 132 and the plurality of arm mounts 26 includes two arm mounts 26 and the two arms 130, 132 are slidably and rotatably connected to the two arm mounts 26 (see Figure 3).
Regarding claim 17, Corbin discloses that the storage container 16 provided includes a closeable portion that is openable so that the plurality of arms 130, 132 extend outside of the storage container 16 in the unfolded position and closeable so that the storage container 16 houses the plurality of arms 22, 24, 130, 132 in the stored folded position.
Regarding claim 18, Corbin discloses that the storage container 16 is a box.
Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colby (US Pat 6,017,081).
Regarding claim 1, Colby discloses a trailer 10 having a removable collapsible canopy 16 that is used in conjunction with a trailer hitch surface comprising a storage unit 14 removably connected to the trailer hitch; a stowable framework 16 having U-shaped arms 144a-c and canopy brackets 140, 142 connected to the storage unit to allow the U-shaped arms 144a-c to move relative to the canopy brackets; and a canopy 86 connected to the U-shaped arms 144a-c that moves between a folded stored position and an unfolded deployed position defining an enclosure.
Regarding claim 2, Colby discloses that there are three U-shaped arms 144a-c and two canopy brackets 140, 142, and the U-shaped arms 144a-c are slidably and rotatably connected to the canopy brackets 140, 142.
Regarding claim 8, Colby discloses the storage unit 14 is a box.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 8, 11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Pat 5,544,671) in view of Rizzotto (US PG Pub 2016/0340927).
Regarding claim 1, Phillips discloses a stowable enclosure assembly 1 mounted on a roof of a vehicle, comprising a shell 2, 4, or “storage unit”, removably connected to the roof of the vehicle; a stowable framework including a stabilizing brace 92, or “support arm”, that is movable relative to an arm mount 96; and an enclosure material 30 connected that is movable between a folded stored position and an unfolded position defining an enclosure.
Phillips fails to disclose that the enclosure material 30 is connected to the stabilizing brace.
Rizzotto discloses a collapsible structure 5 with a shell cover 10, 20 that is connected to vertical support members 120, 125 by the use of hook and loop lock wraps 23, 24, 25 in which the vertical support members 120, 125 are received to hold the support members in place adjacent to the material.
It would have been obvious to one of ordinary skill in the art to construct the enclosure material of Phillips with hook and loop lock wraps, as taught by Rizzotto, to connect the enclosure material to the stabilizing brace and maximize the enclosed space, even in windy conditions.
Regarding claim 3, Phillips, as modified by Rizzotto above, discloses only two stabilizing braces 92 and two arm mounts 96.
Regarding claim 5, Phillips, as modified by Rizzotto above, discloses that the arm mount 96 includes a locking feature 98 for locking the stabilizing brace 92 in the unfolded position.
Regarding claim 6, Phillips, as modified by Rizzotto above, discloses that the locking feature 98 is a threaded recess, or “notch”, located at the top of the locking feature 98 that receives and locks the stabilizing brace 92 in the unfolded position.
Regarding claim 8, Phillips, as modified by Rizzotto above, discloses that the shell 2,4, or “storage unit”, is a box.
Regarding claim 11, Phillips discloses a method for creating and removing additional space for a vehicle by: providing a stowable enclosure assembly 1 mounted on a roof of a vehicle, comprising a shell 2, 4, or “storage unit”, removably connected to the roof of the vehicle; a stowable framework including a stabilizing brace 92, or “support arm”, that is movable relative to an arm mount 96; and an enclosure material 30 connected that is movable between a folded stored position and an unfolded position defining an enclosure; connecting the shell to the roof of the vehicle; assembling the enclosure by unfolding the stabilizing brace 92 and unfolding the enclosure material 30 to define an enclosure in the unfolded position; and disassembling the enclosure by folding the enclosure material and folding the stabilizing brace 92 and positioning them in the folded stored position.
Phillips fails to disclose that the enclosure material 30 is connected to the stabilizing brace.
Rizzotto discloses a collapsible structure 5 with a shell cover 10, 20 that is connected to vertical support members 120, 125 by the use of hook and loop lock wraps 23, 24, 25 in which the vertical support members 120, 125 are received to hold the support members in place adjacent to the material.
It would have been obvious to one of ordinary skill in the art to construct the enclosure material of Phillips with hook and loop lock wraps, as taught by Rizzotto, to connect the enclosure material to the stabilizing brace and maximize the enclosed space, even in windy conditions.
Regarding claim 13, Phillips, as modified by Rizzotto above, discloses that there are only two stabilizing braces 92 and only two arm mounts 96.
Regarding claim 15, Phillips, as modified by Rizzotto above, discloses that the arm mount 96 includes a locking feature 98 for locking the stabilizing brace 92 in the unfolded position.
Regarding claim 16, Phillips, as modified by Rizzotto above, discloses that the locking feature 98 is a threaded recess, or “notch”, located at the top of the locking feature 98 that receives and locks the stabilizing brace 92 in the unfolded position.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corbin in view of Cence (US Pat 2,811,725).
Corbin discloses a stowable enclosure assembly 10 mounted to a vehicle 12 comprising a storage container 16 that is removably mounted to the vehicle 12; a stowable framework including a plurality of arms 22, 24, 130, 132 and a plurality of arm mounts 26 (see Figures 2 and 3); and an enclosure material 14 connected to the plurality of arms 130, 132 that is capable of being folded into a stored position with the stowable framework and unfolded to provide an enclosure.
Corbin fails to disclose that the storage container 16 is mounted to the vehicle 12 using a suction cup device with a pair of suction cups.
Cence discloses a stowable enclosure assembly 12 mounted to a vehicle 10 comprising a storage unit 18 removably connected to the vehicle 10 using a suction cup device 31, 32, 33 having a pair of suction cups 34 attached; a stowable framework including arms 49, 50, 51, 52 and a joint connected to the storage unit 18 (see Col. 3, liens 17-24) to allow the arms to move relative to the joint; and an enclosure material 19, 20, 21, 22 that is folded into a stored position and unfolded to define an enclosure.
Regarding claims 9 and 19, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the stowable enclosure assembly of Corbin with a suction cup device, as taught by Cence, to provide a secure and simple means to removably mount the storage container to the roof of a vehicle.
Regarding claims 10 and 20, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to use a pair of suction cups in the construction of the suction cup device of Corbin, as modified by Cence above, to provide extra security to the removable mounting means and ensure all sides of the storage container are securely fastened to the roof of the vehicle.
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 14 recite a stowable enclosure assembly with two endless bar arms mounted to a storage unit by two arm mounts. The prior art does not properly teach or suggest this configuration, making the claims allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hunter et al. (US PG Pub 2020/0290498) discloses a retrofit system for an RV with a storage receptacle and a collapsible shower curtain assembly. Nielsen et al. (US Pat 10,378,234) discloses an awning for an ATV with a storage bag and two arms connected to an enclosure material. Nieendick (DE 202018105293) discloses a personal enclosure that attaches to the front of a truck having two pneumatic arms. Currid (US Pat 9,995,055) discloses a canopy assembly with a base and stowable framework attached to an enclosure material. Batushanskiy (US PG Pub 2018/0094449) discloses a stowable personal privacy pod that converts from a storage bag to an enclosure. Ying (US PG Pub 2015/0240514) discloses an enclosure assembly with a support frame and enclosure material attached to the stowable support frame. Kleinfeldt (DE 102014008351) discloses a personal enclosure that attaches to the tailgate of a vehicle. Acosta (US Pat 7,464,983) discloses a changing curtain apparatus mountable to a vehicle by two arms and having an enclosure material connected to the arms. Potter et al. (US PG Pub 2008/0230104) discloses a cubicle with a stowable framework and enclosure material that can be attached to an existing structure. Gutierrez (US PG Pub 2002/0179132) discloses a collapsible enclosure mounted to an existing structure by two arms. Pappers et al. (DE 19815880) discloses a personal enclosure with a storage unit and enclosure material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612